Name: 97/420/JHA: Council Decision of 26 June 1997 on monitoring the implementation of instruments adopted concerning asylum
 Type: Decision
 Subject Matter: sources and branches of the law;  information and information processing;  documentation;  international law;  United Nations;  European Union law
 Date Published: 1997-07-07

 Avis juridique important|31997D042097/420/JHA: Council Decision of 26 June 1997 on monitoring the implementation of instruments adopted concerning asylum Official Journal L 178 , 07/07/1997 P. 0006 - 0007COUNCIL DECISION of 26 June 1997 on monitoring the implementation of instruments adopted concerning asylum (97/420/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article K.3 (2) (a) thereof,Having regard to the priority work programme adopted by the Council on 30 November 1993, calling in particular for the preparation of an annual report on achievements in the fields of justice and home affairs and to the Council Resolution on 14 October 1996, laying down the priorities for cooperation in the field of justice and home affairs for the period from 1 July 1996 to 30 June 1998 (1),Having regard to the resolutions of the European Parliament adopted in the field of asylum,Whereas Article K.1 (1) of the Treaty states that Member States are to regard asylum policy as a matter of common interest;Whereas monitoring of the implementation by Member States of the instruments adopted in this area will reveal the practical effect of the Council's work in this matter and provide useful lessons for its future work,HAS DECIDED AS FOLLOWS:Article 1Each year, the Presidency shall forward to the Member States a questionnaire designed to show how they have implemented the instruments concerning asylum adopted by the Council and by the Ministers responsible for immigration.The questionnaire shall refer to the following matters:- provisions, policies and practical measures adopted during the preceding year by the Member States in any of the areas covered by the instruments referred to in the first paragraph,- any difficulties encountered in adopting such provisions, policies and practical measures,- the likelihood of provisions, policies and practical measures in the areas referred to in the first indent being adopted in the near future,- practical application of the aforementioned instruments, provisions, policies and practical measures and any difficulties encountered therewith.Article 2On the basis of the questionnaire referred to in Article 1, Member States shall prepare an information note in which they may refer to or include relevant parts of their regular submissions to the Centre for Information, Reflection and Exchange on Asylum (CIREA).Article 3The General Secretariat of the Council shall translate the information notes referred to in Article 2 and make them available to all Member States and to the Commission. It shall also prepare a summary report based on the information notes.Article 4On the basis of the summary report and any other relevant material, for example from UNHCR and, if appropriate, from non-governmental organizations, the Presidency, in conjunction with the Commission, and after consultation of the UNHCR shall draw up a report which shall contain an analysis suggesting inter alia whether there are issues requiring a further exchange of views between Member States and whether any additional measures are necessary.This report shall be examined within the framework of the Council with a view to its submission for consideration by the Council.The Presidency will seek the views of the UNHCR on the report and ensure that any comments are communicated to Member States.Article 5The questionnaire shall be sent to the Member States before 1 July each year and Member States shall submit their information notes before 1 October following.The first questionnaire shall cover implementation for the period up to 1 July 1997.Done at Luxembourg, 26 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No C 319, 26. 10. 1996, p. 1.